Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered. 
3.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Currently, claims 4-5, 8, 15-23, 25-36, and 38-48 are pending in the instant application. A signaling polynucleotide presented by SEQ ID No: 57 is the elected species. After reviewing the restriction requirement, previously withdrawn claims 5 and 8 are rejoined. Claims 26-36, 38-39 and 42-48 are withdrawn because they are directed to non-elected invention or non-elected species. Claims 4-5, 8, 15-23, 25, and 40-41 are under the examination. 

Claim Rejections - 35 USC § 112 (Indefiniteness)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims  4-5, 8, 15-23, 25, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a method for detecting the absence, presence and/or quantity of a target allergen in a test sample that comprises a series of method steps (a-f). In this regard, the method step(c) recites “the third reservoir and so on”, however, the recitation in the method step (b) indicates that the cartridge comprises a plurality of reservoirs. Thus, this can be considered that the cartridge comprises only two reservoirs. In this regard, it is unclear whether the method step (b) requires the cartridge having only two reservoirs or more than two reservoirs.
Claim 4 recites the limitation “the third reservoir and so on” in the method step (c) and “the peanut allergen” in the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 18-23 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18, which depends from claim 17, recites “wherein the second reservoir of the plurality of the reservoirs within the sample analysis cartridge includes a substrate, wherein the substrate is introduced to the resulting hybridized mixture and induces a detection reaction”. However, claim 17 is directed to the limitation of signaling agent and the claim does not recite “the second reservoir”. 
Claim 19, which depends from claim 18, recites “wherein a third reservoir of the plurality reservoirs comprises wash solution”. Claim 18 is directed to the second reservoir, not to third reservoir.
Claim 20, which depends from claim 19, the claim is directed to the hybridized mixture. Claim 19 is directed to the third reservoir.

IMPROPER MARKUSH REJECTION
9.	Claims 4-5, 8, 15-23, 25, and 40-41 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
            Claim 4 recites a number of different SEQ ID NOs. The Markush grouping of “the aptamer derived signaling polynucleotides comprise a core nucleic acid sequence that binds to the peanut allergen with high specificity and affinity; the core nucleic acid 
” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
	The members of the Markush grouping are nucleic acid sequences (i.e. the SEQ ID NOs listed in claim 4) recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class. They also do not share functional similarity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the sequence would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
            To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 
Response to Argument
10.	The response traverses the rejection on pages 10-11 of the remarks mailed 07/22/2021. 
The response asserts that “Aptamer is a well-recognized type of short nucleic acids that are usually selected and identified from a DNA/RNA library containing a large number of oligonucleotides with random sequences, through repeated target-binding screening and candidate sequence amplification. Aptamers selected against a target protein are known in the art to be functionally equivalent and have a common use, i.e., binding to the target protein with high specificity and affinity. …….Claim 4 is amended to recite the "core nucleic acid sequences" (i.e., aptamers) that bind to the peanut allergen. As indicated in the specification, these sequences have a common use of binding to the peanut allergen. Therefore, the sequences defined in this Markush group are the same recognized class of aptamer and have a common use of binding to the peanut allergen. They are properly grouped”. 
This response has been thoroughly reviewed and fully considered but not found persuasive. Claim recites a group of core nucleic acid sequences which are used to detect peanut allergen, however, these core nucleic acid sequences are structurally distinct and do not share a structural similarity. They not the same recognized class.  Markush grouping is improper because he alternatives does not share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class, and do not share a common function or use 
Claim Rejections - 35 USC § 112 (Written Description)
11. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 4-5, 8, 15-23, 25, and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In the instant situation, the specification discloses the method of selecting aptamers with nucleic acid sequence that bind to peanut allergen via SELEX (see Example 1, para 00163-00173, Table 1). Specifically, the specification discloses selecting a set of aptamer sequences and designing as signaling polynucleotides to detect different food allergens including peanut allergen (para 00173). In this regard, the specification discloses “The full sequences and core sequences which define the binding specificity to each allergen of selected aptamers are listed in Table 1. The selected aptamers for each food allergen are then further modified at either one or both of the 5' terminus and the 3'terminus to optimize the binding affinity to its targeted allergen. Modified sequences that are intended to have a fluorophore probe (e.g., Texas Red) at the 5'terminus are the signaling polynucleotides that will be tested for allergen detection as described herein” (see para 00173).

In addition, in table 1 (page 19), the specification discloses SEQ ID NO.: 56-59 that are associated to peanut allergen (see below). The core nucleic acid sequence of SEQ ID No.:57 is included in SEQ ID NO.: 56, SEQ ID NO.: 58 and SEQ ID NO.: 59.

    PNG
    media_image1.png
    145
    793
    media_image1.png
    Greyscale

The specification also discloses that “Several aptamers with sequences that can specifically recognize a target allergen were selected and the nucleic acid sequences of selected aptamers were further modified to generate signaling polynucleotides. The aptamers with high selectivity, specificity and stability are selected and further labeled as detection agents. The sequences of the selected aptamers for the 8 major allergens are listed in Table 1. For example, 1501 RiboSPN (SEQ ID NO.: 1) is the full sequence of one of the aptamers that bind cashew. The full sequence includes the primers used 
However, the specification provide a complete structure of the aptamer that is used to detect the peanut allergen (e.g. SEQ ID NO.56 and SEQ ID NO.57), however, the does not provide complete structure of the aptamer that is used to detect the peanut allergen with high specificity and affinity. The claim encompasses the large genus of the aptamers in which a core sequence of SEQ ID:57 that functions the claimed invention.   Thus, it is unpredictable which particular aptamer would provide high specificity and affinity, and it is unpredictable the degree of high specificity and high affinity among different aptamers that comprise SEQ ID NO.57. For example, the data of binding specificity or binding affinity to the peanut allergen using full sequence (e.g. SEQ ID NO.: 56) and such data for SEQ ID NO.57, will be the same or different? The specification does not provide any functional correlation between these variable nucleotide sequences comprising the core sequence. 
Post filing art, Wang et al. teaches that the primer-binding sites participate in the
functional secondary structures of developed aptamers and discusses the effects of  primer binding sites (see p 29 col 2 para 2 through p 30 col 2 para 2-3). Wang et al. teaches that even the aptamers have identical binding capacity to targets, the random region displays interaction with the primer binding sites (i.e. compete for the binding of primers to primer binding sites as shown in Figure 1 B-C) (see p 30 Figure 1). Similarly, 
Ouellet et al. teaches that the flanking sequences can interfere the aptamer folding and function aptamers localized within the random region of the library sequence (i.e. core 
Relevant to the lack of particular structural limitations in the rejected claims drawn to performing the assay using any structure of the aptamer that comprises a core sequence of SEQ ID NO: 57, in order to determine the binding specificity and affinity of peanut allergen, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality determining the binding specificity and affinity of the aptamers derived SPNs comprise a core sequence of SEQ ID NO.: 57 for peanut allergen (that includes SEQ ID NO.56) is the critical feature of the claimed method.  The specification does not provide any functional relationship between different structures of aptamers comprise SEQ ID NO: 57, and their properties in binding peanut allergen to determine high specificity and affinity. The claims encompass a broad genus of the aptamers that have SEQ ID NO.: 57, for which no guidance has been provided in the specification.  The teachings of the references indicate observing 
Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which aptamers derived SPNs comprising a core sequence of SEQ ID NO.: 57 would function as claimed, from those that would not.   
Thus considering the broad genus of aptamers derived SPNs comprising a core sequence of SEQ ID NO.: 57  required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 4-5, 8, 15-23, 25, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Khattak (Khattak and Sever, Pub. No.: US 2014/0336083 A1, publication date of November 13, 2014), in view of Minteer (Minteer and Svoboda, Pub. No.: US 2014/0116158A1, publication date of on May 01, 2014), Murata (Pub. No.: US 2016/0298117 A1, filed on June 26, 2014), Mok (Mok and Li, Sensors; 2008; 8: 7050-7084 from IDS), and Gilboa-Geffen [Gilboa-Geffen et al. Patent No .: US 10,908,139 B2, the prior date of the Provisionals (62308377 and 62308376) : 15 March 2016].
With regard to claim 4, Khattak teaches methods of identifying the presence, absence and/or quantity of proteins, nucleic acids and /or other molecules of interests using a system (e.g. detecting pathogens, contamination) (para 0002-0005). Khattak teaches that the system includes a reader component, a cartridge component (e.g. for 
With regard to claim 4 method step (a), Khattak teaches obtaining test samples which is suspected to contain the target molecules. For example, collection of raw cellular material via swab, blood collection and urine collection to identify nucleic acids, proteins and /or other molecules of interest (para 0005, para 0037) and using input reservoir for blood sample, urine sample and nasal sample (para 0075-0076). 
With regard to claim 4 method step (b), Khattak teaches placing the test sample in a sample analysis cartridge (para 0038, para 0041). Khattak further teaches that the cartridge comprises an input for receiving the test sample, a microfluidic components (e.g. reservoirs, area for an absorbent pad and microfluidic channel) and a base with a magnetic cutout/slot, and sensors (para 0041, para 0075-0076, Figures 5). Khattak teaches performing sample preparation in input reservoir of the cartridge  using nicrobeads/nanoparticles, detector agents, labeled nucleic acid probes, substrate (e.g. assembling a sandwich complex onto one or more populations of microbeads or nanoparticles using antibody probes or nucleic acid probes or other affinity reagent) (para 0076-0079, para 0090, para 0111 Figure 9-14) (Limitation of claim 5). 
In addition, Khattak teaches using a mixture containing millions of magnetic microbeads or nanoparticles possessing capture antibodies on their surface very specific to target proteins (para 0090, Figure 10). Khattak teaches having permanent magnet slides into place beneath the sensor for magnetic bead capture in the system (para 0051 Figure 6). Khattak also teaches using a plurality of reservoirs which separately store sample preparation reagents and a substrate (para 0111, Figure 13 A) 
Furthermore, Khattak teaches using nucleic acids with sequence specificity in performing sandwich complex including multiplexing assays (para 0077-0079, para 0137-0142). Khattak teaches that a capture nucleic probe or detector nucleic probe (e.g. DNA nucleic acid probe) fixed to the surface of the micro-bead (e.g. magnetic bead). The capture nucleic acid probe can hybridize to a portion of the target (e.g. a single stranded nucleic acid target) and still available for hybridization for the detector nucleic acid probe that possess the detector complex (para 0079, Figure 12). Khattak teaches using nucleic acid with sequence specificity in the method (para 0078). Khattak teaches nucleic acid aptamers could be the affinity unit on the surface of the beads (para 0078), and using signaling antibody or nucleic acid for selective enzyme retention (para 0089). Khattak also teaches labeling a signaling enzyme and HRP enzyme to the detector nucleic acid probe (para 0079). 
Thus, Khattak the method of placing the test sample into a sample analysis cartridge, wherein the cartridge comprises an input tunnel configured for receiving the test sample, a plurality of reservoirs which separately store a substrate, and a plurality of magnetic microbeads, each magnetic microbead having surface bound nucleic acid probe (e.g. nucleic acid aptamer) which bind the target analyte (e.g. detecting pathogens, contamination) with high specificity and affinity, and an analysis channel.
With regard to claim 4 method step (c), Khattak teaches mixing the test sample with the reagents including the magnetic particles and substrate (e.g. magnetic 
Thus, the teachings of Khattak include mixing the test sample with the magnetic microbeads and substrate stored in the reservoirs sequentially from the first reservoir, the second reservoir and the third reservoir, and so on, wherein the target allergen is hybridized with the magnetic microbeads having surface bound nucleic acid probe (e.g. aptamer), forming a plurality of sandwich complexes formed of the target analyte, nucleic acid capture probe, and the magnetic microbeads (e.g. magnetic particles).
With regard to claim 4 method step (d), Khattak teaches initiating a testing protocol in a specialized computer which is configured to detect the sample analysis cartridge (see para 0073 and para 0038).

 	With regard to claim 4 method step (f), Khattak teaches processing and analyzing the detection signals to identify the absence, presence, and/or the quantity of the target molecules in the test sample (para 0079, para 0120, para 0135).
Additionally, Khattak teaches that first reservoir is for sample input and preparation (para 0088 and para 0111, Figure 13 A) and the first phase of the process involves using beads in the solution of the reservoir to capture the target (para 0088). Khattak further teaches using plurality of magnetic microbeads or nanoparticles that can capture antibodies on their surface very specific to target proteins in the test sample (para 0090, Figure 10). Khattak also teaches having plurality of beads in first reservoir in multiplexing that have affinity to certain targets (e.g. through capture DNA probe or other affinity molecules on the surface of beads), and magnetic response (para 0137-0142). Khattak teaches that input components in the reservoir also include microbeads/nanoparticles with surface bound affinity molecules (antibodies, nucleic acid probes etc.), detector agents such as antibodies conjugates to signaling enzymes, labeled nucleic acid probes to which signaling enzyme can bind, and other agents that 
 Khattak also teaches methods of performing plurality of sandwich complexes of the target molecules from the test sample that bind to both the surface affinity molecules on the surface of magnetic particles and detector agents. For example, multiple microbeads/ nanoparticles having different antibodies or DNA probes of beads, signaling enzyme, detector antibody or nucleic acid that has affinity to another portion of the analyte of interest and a signaling enzyme (e.g. HRP) to form multiple possible combination of sandwich complex (para 0076-0079, Figure 12) (see Figure 12 -schematically represents a nucleic acid sandwich complex). In addition, Khattak teaches having plurality of detector agents in the reservoir such as signaling antibody that is conjugated to an enzyme Horseradish Peroxidase (HRP) (para 0090). Khattak teaches the method that enhance the hybridization between the affinity reagent on the beads and the signaling antibody or nucleic acid for selective enzyme action (para 0090).
With regard to claim 4, Khattak does not specifically describe detection of the target allergen in the method. Although Khattak teaches that nucleic aptamers can be used as the affinity units on the surface of beads, Khattak does not teach using the aptamers derived SPNs comprising a core nucleic acid sequences of SED ID NO: 57 to detect peanut allergen. 
Minteer teaches method and system for measuring analytes in a solution or suspension using a device that includes a housing, a sample chamber, one or more pumps, one or more detectors, one or more stirrers, electrical contacts, a magnetic 
Regarding the use of aptamer derived signaling polynucleotide, the specification discloses modification of aptamers to be capable of using with developed sensors and using aptamers as core/binding sequences that allow linking to various detectors (see para 21, 25-54). Furthermore, the specification teaches generating aptamer derived signaling polynucleotides (SPNs) comprising core binding nucleic acid sequences (e.g. using shortened modified aptamer with core sequence) which determine high affinity and specificity of SPNs to a target allergen molecule (p 16 para 55-56). Thus, aptamer derived signaling polynucleotides are interpreted encompassing various types of modified aptamers that can bind any particular target and also encompasses nucleic acid (e.g. any compound or substance that comprises polymer of nucleotides) aptamers 
Murata teaches methods of using nucleic acid aptamers for detection of peanuts allergen. The peanut binding aptamer is characterized in that it binds to a peanut allergen with a significant specificity (abstract, para 0058). Murata teaches examples of a peanut-binding nucleic acid molecule that may consist of certain polynucleotides base sequences (para 0057, para 0059). Murata teaches that nucleic acid molecule may consist any of the polynucleotides (a to d) or may include any of the polynucleotide (a to d) [(a) a polynucleotide consisting of any base sequences of SEQ ID Nos: 1-15; (b) a polynucleotide consisting of a base sequence obtained by deletion, substitution, insertion and /or addition of one or more bases in any of the base sequences of the polynucleotide (a) and binds to the peanut allergen; (c) a polynucleotide that consists of a base sequence with an identify of at least 80% of any of the base sequences of the polynucleotide and binds to the peanut allergen; and (d) a polynucleotide that consists of a base sequence complementary to a polynucleotide hybridizing to any of the base sequences of the polynucleotide (a) and binds to the peanut allergen] (para 0057-0059, claim 9). 
Furthermore, Murata teaches the method of having binding detection nucleic acid molecule for detecting the binding between the peanut-binding nucleic acid molecule and the peanut allergen in detection sensor (para 0098). Murata teaches examining the binding ability of particular aptamers to peanut allergens (See Example 1, para 0141-0155). Murata further teaches the sensor having labeling substance in linked to the nucleic acid molecule directly or indirectly via a linker (see para 0104-0105). The 
Claim 4 is also directed to the aptamer derived signaling polynucleotides comprise a core nucleic acid sequence. SEQ ID NO: 57 is elected species.  Murata teaches methods of synthesizing nucleic acid molecule with significant specificity to the peanut allergen (para 0032-0036, para 0057). Murata teaches nucleic acid molecule consisting at least one polynucleotide from a group of polynucleotides. For example, a polynucleotide consisting of any base sequences of SEQ ID NOs: 1 to 15 or a polynucleotide consisting of a base sequence complementary to a polynucleotide hybridizing to any of base the base sequence of the polynucleotide (e.g. SEQ ID Nos: 1-15) and binds to the peanut allergen (see para 0036-0038, para 0057-0060, claim 9).  Furthermore, Murata teaches observing a significant binding specificity of the nucleic acid molecule to the peanut allergen (see para 0051-0052, 0057-0060, Example 1). Thus, Murata teaches methods of developing nucleic acid molecule that have specific base polynucleotide sequences (i.e. aptamers) that can be used to detect allergens (e.g. peanut allergens from foods), and base sequence can be considered as a core nucleotide sequence.
Additionally, Mok also teaches methods of creating aptamer sequences of interest (e.g. Selective Evolution of Ligands by Exponential Enrichment) (see p. 7055 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of detecting molecules of interest using cartridge systems, taught by Khattak, to have included the method of detection of allergens by Minteer, and to have applied the techniques of obtaining aptamer signaling polynucleotide specific for peanut allergen and creating particular nucleic acid sequences that can detect peanut allergen or any molecules of interest, as taught by Murata and Mok. Minteer teaches methods for detection of materials in foods including allergens using cartridge systems. The ordinary artisan would have been motivated to include detection of allergens in the method of Khattak, because Minteer teaches that allergens in foods, such as peanut allergens, can lead to serious consequences (para 0005).  Both Khattak and Minteer teaches methods of detecting target analytes of interest via cartridge devices using beads or magnetic particles incorporated with detection active materials to capture analytes from test sample (e.g. antibody, nucleic acids or aptamer and enzymes). Thus, it would have been prima facie obvious to the ordinary artisan to have substituted the method of detecting allergens taught by Minteer in the method of Khattak because Minteer teaches that detection of allergens from foods can lead to serious consequences.
Furthermore, Murata teaches methods of generating and modification of desired nucleic acid molecules (DNA aptamers) that contain a polynucleotide consisting of certain base sequences with signaling agent to detect peanut allergen with a significant specificity. Mok teaches methods of creating aptamer sequences of interest including 
It is obvious to apply the techniques of Murata and Mok to create a desired aptamer comprising a core binding nucleic acid sequence (e.g. SEQ ID NO: 57) which determines high affinity and specificity of signaling polynucleotides to a target allergen molecule or any target molecules, in the methods of Khattak and Minteer, in order to provide the method having a significant specificity to the peanut allergen.
With regard to claim 4, Khattak in view of Minteer, Murata and Mok does not particularly teaches  the aptamer derived SPNs comprise a core nucleic acid sequence that binds to the peanut allergen with high specificity and affinity; the core nucleic acid sequence is SEQ ID NO. 57. 
Gilboa-Geffen teaches a method of detecting food allergen (e.g. peanut allergen) using nucleic acid aptamers derived SPNS that are specific to allergens in a detection system having reaction chambers (see col 4 line 52 through col 5 line 56, col 27 line 22-38, col 30 line 48 through col 31 line 3, col 56 line 13-16, col 64 line 11-16, col 68 line 18-20, Example 1). Gilboa-Geffen teaches using SPNs that comprise a core nucleic acid sequence SEQ ID NO. 57 (see Table 1 below, col 6 line 54-63, also see Provisional 62308377 page 16-17 Table 1). Gilboa-Geffen also teaches using SPNs that comprise nucleic acid sequence SED ID NO. 58 and SEQ ID NO.58 (see Table 1 claim 40).  In addition, SEQ ID NO.58 and SEQ ID NO.59 shown in table 1 are identical to the nucleic acid sequences of recited SEQ ID NO.58 and SEQ ID NO.59, respectively, in the instant claim 41 (Limitation of claim 41).  Gilboa-Geffen further teaches that “SPNs of the present invention comprise the core binding sequences which determine the specificity and affinity of SPN s to a target allergen molecule” and the method of defining the specific using the dissociation constant of the aptamer for target (see col 31 line 4 through col 32 line 13, Table 1, col 72 line 34-37).

    PNG
    media_image2.png
    281
    599
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of detecting peanut allergen in a cartridge system using aptamer derive SPNs, as taught by Khattak in view of Minteer, Murata and Mok, by using the core sequence of SEQ ID NO.57 as taught by Gilboa-
 	With regard to claim 8, which depend from claim 4, the claim recites “wherein the first reservoir of the plurality of reservoirs further includes a plurality of competitive binding agents, and other reagents that facilitate the binding of the target allergen to the signaling polynucleotides, wherein the competitive binding agents are provided, and a resulting hybridized mixture comprises a plurality of molecule complexes formed of the competitive binding agent bound to the signaling polynucleotides on the surfaces of magnetic particles, and the target allergen from the test sample bound to the signaling polynucleotides on the surfaces of magnetic particles, and wherein the amount of the competitive binding agents that bind to the magnetic particles is inversely proportional to the amount of the unbound target allergen in the test sample”.
Khattak also teaches using a plurality of reservoirs which separately store sample preparation reagents and a substrate, and having the first reservoir that has sample input and preparation (para 0111-0112, para 0041, para 0071, 0077, Figure 13A, Figures 5 and 7). Khattak teaches having several important components in the 
With regard to claim 15, which depends from claim 4, the claim recites “wherein the nucleic acid sequence of the signaling polynucleotide is conjugated to the surface of the magnetic particle through a streptavidin and biotin interaction”. Murata teaches a method of designing binding ability of aptamers to peanut allergens including designing a streptavidin immobilized chip and using biotinylated poly (dT) (e.g. biotinylating the 5’ end of 24-mer deoxythmidine), and detecting amount of aptamers immobilized on the sensor chip (p. 10 example 1).  Mok teaches using biotinylated-aptamer onto streptavidin-coated magnetic beads or nanoparticles to detect biological materials (p.7076 para 1 and see p.7075 para 1). Mok also teaches using aptamer as target capturing and reporting elements (e.g. detecting antigen) (p.7074 para 2, Figure 14). In addition, Gilboa-Geffen also teaches the method of detection using biotinylated aptamers with streptavidin, detection agents including biotin (see col 27 line 57-58, col 55 line 24-60, col 70 line 58-67). 
claim 16, which depend from claim 15, Murata teaches detecting the binding between the peanut allergen and the nucleic acid molecules via the fluorescence polarization through using nucleic acid molecule labeled with the labeling substance (e.g. a signaling agent) (see para 0120-00124, para 0134, Example 1). Murata further teaches that detecting through evaluation of the polarization degree of the labeled nucleic acid molecule bound to the peanut allergen (e.g. using labeled complementary strand) (para 0124). Murata teaches observing the binding ability of particular aptamers to peanut allergens with high accuracy (See Example 1, para 0141-0155). Furthermore, Mok teaches uses of fluorescence based aptamer including conjugation of fluorophores onto nucleic acid sequence (p. 7059 para 2, Table 1). Thus, the teachings of Murata and Mok encompass using signaling polypeptides comprising a signaling agent.
With regard to claim 17, which depend from claim 16, Murata also teaches that signaling agent is enzyme (e.g. DNAzyme that exhibits a peroxidase-like activity) (para 0101-0103). Murata teaches using enzyme as labeling substance. Murata does not specifically teach the nucleic acid sequence of the signaling polynucleotide that is conjugated to the surface of a magnetic particles. Mok teaches method of using aptamer-dexoyribozyme constructs as biosensors and deoxyribozyme to interact with and cleave its chimeric DNA-RNA substrate in order to produce a fluorescence signal (Figure 12). Furthermore, Mok teaches the method comprising the use of a deoxyribozyme with horseradish peroxidase-like activity (p.7073 para 1, Figure 13). Additionally, Khattak teaches method of using microbead (e.g. magnetic beads) with immobilized nucleic acid capture probe including a biotin labeled- nucleic acid detector 
With regard to claim 18, Khattak teaches having an enzyme substrate in the second reservoir of the reservoirs in the sample analysis cartridge (para 0111, para 0077-0079, para 0114, para 0124, Figure 13 A). Khattak teaches having first reservoir for sample input and sample preparation (para 0111), and formation of hybridization complex between the affinity reagents on the bead, the target, and the signaling nucleic acid for selective enzyme reaction (para 0079-0080, Figure 12-13). Khattak further teaches using microbeads/nanoparticles having their own affinity (e.g. DNA probes per population of bead) that has affinity to another portion of the analyte of interest. The examples include nucleic acid with sequence specificity or nucleic acid aptamers having affinity unit on the surface of the bead or other affinity molecules, and forming nucleic acid sandwich complex (para 0077-0079). Khattak teaches having reservoirs in a sequential order and the chemical substrate reservoir for enzyme reaction is between sample preparation and wash reservoirs and inducing a detection reaction (para 0120-0122).
With regard to claim 19, Khattak teaches having a wash solution in the third reservoir of the reservoirs in the sample analysis cartridge and (para 0111, Figure 13 A).
20-21, Khattak teaches method of formation of sandwich complex (e.g. hybridized mixture) including using the beads from reservoir 1 and providing substrate in reservoir 2 that enzyme needs to create a net flow of electrons in proportion to the amount of target present. This electron flow generated by oxidation/reduction chemistry is measured in electronchemical sensor (para 0095-0099). Khattak teaches that the system opens a valve to allow the content of input/sample preparation reservoir to flow out using microfluidics (capillary flow) to transport beads from reservoir 1 to the sensor, where a magnet underneath to localize these magnetic beads directly to the sensor (para 0095-0099). Khattak teaches method of taking formed sandwich complexes (if target is present) and using the volume of liquid acting as a flow medium in a capillary channel to transport and passively deposit the beads onto the intended sensor (para 0100). 
With regard to claim 22, Khattak further teaches the method step of washing away excess signaling enzyme not bound to any beads to remove nonspecific signal and having washing solution in the reservoir 3 (para 0098-0099). Khattak also teaches that wash solution flows out of the reservoir into the analysis channel and removes materials not bout to the target (see para 0098-0099, para 0120).
With regard to claim 23, Khattak teaches that electrochemical sensors have gold on the surface (para 0129). Khattak further teaches performing detection using electrochemical circuit that coverts the current sensed at the working electrode to a voltage using a current-to-voltage op amp scheme that is measured by the analog-to-digital converter, and the actual signal is interpreted and displayed (para 0133).
claim 25, Khattak teaches method that the reader device further comprises a magnetic field generator and a circuit having a cartridge detection unit, wherein the reader device is coupled to the sample analysis cartridge, the magnetic field generated by the magnetic field generator is aligned with the sensor within the analysis channel of the sample analysis cartridge, and the circuit is electrically coupled to the sensors within the analysis channel (para 0041, Figure 5).
Response to Argument
15.	The response traverses the rejection on pages 11-12 of the remarks mailed 07/22/2021. 
The response asserts that “The Office asserts that Khattak teaches each of the process steps a)-f) of claim 4 and that Minteer, Murata and Mok, together teach nucleic acid agents and measuring allergens in foods. Applicant respectfully disagrees”
The response asserts that “Minteer is cited as it teaches use of magnetic nanoparticles modified with detection active materials, "antibodies, aptamers, enzymes and molecularly imprinted polymers", to determine whether a food product contains an allergen (e.g., paragraphs [0017] and [0040]). However, except a mere citation of aptamer as an example of the detection active agents, Minteer never discusses any of the aptamer sequences of the present application”.
The response further asserts that “Murata purportedly teaches detection methods of using aptamers to detect peanut allergen and specific aptamers that bind to the peanut allergen. Applicant acknowledges that nucleic acid aptamers can be selected for allergen recognition and that similar methods of selection of aptamer sequences with affinity and specificity to an allergen are known. However, the Office fails to establish 
The response has been thoroughly reviewed and fully considered, but not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As described in the rejection, it is obvious that the ordinary artisan art would have been taught by the cited prior art to create any aptamer derived signaling polynucleotide core sequences including SEQ ID NO: 57 that binds to the peanut allergen with high specificity and affinity, as follows: 
Murata teaches methods of synthesizing nucleic acid molecules that have a significant specificity to the peanut allergen (para 0032, para 0057), and consist at least one polynucleotide from a group of polynucleotides [e.g. developing 
Mok teaches methods of creating aptamer sequences of interest. For example, synthesis of aptamers via Selective Evolution of Ligands by Exponential Enrichment (SELEX) method (see p. 7055 para 3 through p.7057 para 2, Figure 2). 
With regard to the teachings of Minteer, the ordinary artisan art would have been taught to use of magnetic nanoparticles modified with the aptamers in a cartridge device to determine food allergen.
Gilboa-Geffen teaches using the aptamers derived signaling polynucleotide core sequence of SEQ ID NO: 57, and the variant of SEQ ID NO. 57 (i..e SEQ ID NO. 58 and 59) that bind to the peanut allergen with high specificity and affinity in the detection chamber system.
Accordingly, the rejections is maintained and the rejection is modified to the claims as necessitated by amendment.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With regard to instant claim 4, Claims 1-2, and 4-7 of the copending application teach using a device for detecting allergen in a sample, where as the device comprises a pair of detection chambers associated with the cartridge. Claim 1 teaches having at least one detection chamber associated with the cartridge for mixing of the allergen extracted from the sample and a nucleic acid based detection molecule; and a detector for detecting fluorescence emissions, the detector comprising a means for digitizing detected signals in the device. Claims 4-7 teach having detection chambers of the pair detecting chambers correspond to a pair of light emitting diodes, and detection window in the device in detecting the allergen. Claim 14 of the copending application, which depends from claim 2, teaches that the nucleic acid based detection agent is a signaling polynucleotide comprising an aptamer that specifically binds to the allergen. 
Claim 15 of the copending application further teaches a signaling polynucleotide for detecting peanut allergen in a food sample that comprises a nucleic acid sequence consisting of the sequence that binds to the allergen, the linker and others. Claim 16, which depends from claim 15, further defines the linker sequence. Claim 20, which depends from claim 16, teaches that the allergen is peanut and the nucleic acid sequence that binds to peanut is selected from the group consisting of SEQ ID NOs. 42 to 65. Table 4 of the specification in the copending application discloses SPNs for 
 
    PNG
    media_image3.png
    144
    621
    media_image3.png
    Greyscale
      
    PNG
    media_image1.png
    145
    793
    media_image1.png
    Greyscale

The claims of the copending application do not explicitly teach the method steps (a-f) of detecting the absence, presence and /or quantity of a target allergen including using a plurality of magnetic particles having bound aptamer derived SPNs which binds the target allergen with high specificity and affinity, performing a sandwich assay, and analyzing the detection signals in details. 
The teachings of Khattak, as applied to claims 4-5, 8, 15-23, and 25 above, are fully incorporated here. Khattak teaches these limitation of the claim 4. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of detecting peanut allergen in a cartridge system using aptamer derive SPNs, as taught by claims 1-2, 4-7, 14-16, and 20 of copending Application No. 16/419150, with the method of performing the hybridization assay in the reservoirs using reagents and magnetic particles, as taught by Khattak. Khattak teaches methods of detecting target analytes of interest via 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIET C SWITZER/     Primary Examiner, Art Unit 1634                                                                                                                                                                                                   
/W.T.J./     Examiner, Art Unit 1634